
	
		II
		112th CONGRESS
		2d Session
		S. 3592
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Older Americans Act of 1965 to encourage the
		  use of locally grown food in meal programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Locally Grown Foods for Older
			 Americans Act.
		2.Locally grown
			 foodSection 339(2) of the
			 Older Americans Act of 1965 is amended—
			(1)in subparagraph
			 (J), by striking , and and inserting a comma;
			(2)in subparagraph
			 (K), by striking the period and inserting , and; and
			(3)by adding at the
			 end the following:
				
					(L)where feasible, encourages the use of
				locally grown foods in meal programs and identifies potential partnerships and
				contracts with local producers and providers of locally grown
				foods.
					.
			
